NOT FOR PUBLICATION

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
___________________________________
                                    :
MELISSA C. FIORI-LACIVITA,          :
                                    :    Civil No. 16-4445 (RBK/JS)
                        Plaintiff,  :
                                    :
            v.                      :    OPINION
                                    :
YLBE FRANCO-PALACIOS, M.D., et al. :
                                    :
                        Defendants. :
___________________________________ :

        THIS MATTER comes before the Court on two motions for summary judgment against

Plaintiff Melissa Fiori-Lacivita’s claim of medical negligence. The first motion is Defendants’

Motion for Summary Judgment [Doc. No. 46] to dismiss Defendants Jason Meade, Nekeya

Gray, Kelly Lannutti, Sara Clymer, Rama Kastury, Tameka Sisco, and Anastasia Hawkins. The

second motion is a Motion for Summary Judgment [Doc. No. 47] to dismiss Defendants Morta

Vaisyte and Andrea Sayre. Both motions argue that Plaintiff has failed to adduce evidence

required to claim medical negligence. For the reasons discussed below, this Court GRANTS the

first Motion for Summary Judgment [Doc. No. 46], and GRANTS the second Motion for

Summary Judgment [Doc. No. 47].



   I.      BACKGROUND

        This is a case about alleged medical negligence. On or about January 31, 2014, Melissa

Fiori-Lacivita (“Plaintiff”) entered Inspira Medical Center and underwent a cesarean section,

sustaining a punctured bowel and additional injuries. Compl. [Doc. No. 3-1]. The instant matter
addresses two motions for summary judgment brought on behalf of various defendants who

argue that Plaintiff has failed to provide expert evidence establishing a standard of care. [Doc.

Nos. 46–7].

       Defendants Jason Meade, Nekeya Gray, Kelly Lannutti, Sara Clymer, Rama Kastury,

Tameka Sisco, and Anastasia Hawkins filed a Motion for Summary Judgment on August 28,

2018. “First MSJ” [Doc. No. 46]. On August 31, 2018, Defendants Andrea Sayre and Morta

Vaisyte filed a similar Motion for Summary Judgment. “Second MSJ” [Doc. No. 47]. These

motions both argue that a medical negligence action requires the Plaintiff to provide and serve

expert reports. Id.

       Defendants provide the Court’s Amended Scheduling Order of March 27, 2018. [Doc.

No. 38]. That Order instructed that all Plaintiff’s expert reports and disclosures under Rule

26(a)(2) be served upon counsel for Defendants no later than July 31, 2018. Id. Defendants

have also attached Plaintiff’s expert reports and argue that these reports are not critical of the

care and treatment rendered to Plaintiff by defendants Jason Meade, D.O., Nekeya Gray, RN,

Kelly Lannutti, D.O., Sara Clymer, D.O., Rama Kastury, D.O., Tameka Sisco, D.O., and

Anastasia Hawkins, D.O.. St. of Mat.’l Fact [Doc. No. 46-3] at 1.

       Following the filing of the motions, the parties consented to stay discovery until all

pending summary judgment motions1 are heard. [Doc. No. 51]. The Court then granted

Defendant’s request to serve Defense expert reports after all pending motions for summary

judgment have been decided, and then to extend discovery accordingly to permit expert

depositions. Id.




1
 The Court will address the remaining motions for summary judgment brought by doctors Eric
Bonifield and Luciano Bispo in a separate opinion.
   II.       LEGAL STANDARD

   A. Summary Judgment

         Summary judgment is appropriate where the court is satisfied that “there is no genuine

issue as to any material fact and that the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(c). A genuine issue of material fact exists “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). “In considering a motion for

summary judgment, a district court may not make credibility determinations or engage in any

weighing of the evidence; instead, the non-moving party’s evidence ‘is to be believed and all

justifiable inferences are to be drawn in his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241,

247 (3d Cir.2004) (quoting Anderson, 477 U.S. at 255).

         “[T]he party moving for summary judgment under Fed.R.Civ.P. 56(c) bears the burden of

demonstrating the absence of any genuine issues of material fact.” Aman v. Cort Furniture

Rental Corp., 85 F.3d 1074, 1080 (3d Cir.1996). The moving party may satisfy its burden either

by “produc[ing] evidence showing the absence of a genuine issue of material fact” or by “

‘showing’—that is, pointing out to the district court—that there is an absence of evidence to

support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S.Ct.

2548, 91 L.Ed.2d 265 (1986). If the moving party satisfies its burden, the nonmoving party must

respond by “set[ting] out specific facts showing a genuine issue for trial.” Fed.R.Civ.P. 56(e)(2).

“If the opposing party does not so respond, summary judgment should, if appropriate, be entered

against that party.” Id.

         In the present case, Plaintiff's failure to respond “is not alone a sufficient basis for the

entry of a summary judgment.” Anchorage Assocs. v. Virgin Islands Bd. of Tax Review, 922
F.2d 168, 175 (3d Cir.1990). The Court must still determine, even for an unopposed summary

judgment motion, whether the motion for summary judgment has been properly made and

supported and whether granting summary judgment is appropriate. Id.

       In order to grant Defendants’ unopposed motions for summary judgment, where, as here,

“the moving party does not have the burden of proof on the relevant issues, ... the district court

must determine that the deficiencies in opponent’s evidence designated in or in connection with

the motion entitle the moving party to judgment as a matter of law.” Anchorage Assocs., 922 F

.2d at 175. Additionally, pursuant to Local Civil Rule 56.1(a), Defendants’ statements of

material facts not in dispute, as to which Plaintiff has filed no objection and counter statement, is

deemed undisputed for the purposes of these summary judgment motions.



   B. Medical Negligence

       Generally, in malpractice actions, an expert must identify (1) an established standard of

care, (2) how the defendant allegedly deviated from that standard, and (3) that the deviation

proximately caused the injury. Nicholas, supra, 213 N.J. at 478 (quoting Gardner v. Pawliw,

150 N.J. 359, 375 (1997)); see also Toy v. Rickert, 53 N.J.Super. 27, 31–32 (App.Div.1958)

(stating that except in limited circumstances such as areas of “common knowledge,” the standard

of care must be established by expert testimony). Thus, a plaintiff in a medical malpractice case

“ordinarily is required to establish that the defendant’s treatment or care fell below the standard

established and recognized by the medical profession for the indicated condition of the patient,

and the standard must be proven by expert medical testimony.” Terhune v. Margaret Hague

Maternity Hosp., 63 N.J.Super. 106, 111 (App.Div.1960) (citing Toy, supra, 53 N.J.Super. at

32).
           The motions currently before the Court focus on the first two prongs of this well-known

test for medical negligence. Defendants do not attack the credibility of the opinions offered.

Instead, they argue that the record is inadequate for Plaintiff to meet her burden. Therefore, the

central issue before the Court is whether Plaintiff has made a prima facie showing of medical

negligence against the moving defendants.



    III.      DISCUSSION

           The current motions argue that Plaintiff has not met her burden in adducing evidence that

Defendants deviated from the standard of care. Specifically, Defendants charge that Plaintiff’s

medical expert reports fail to address the standard of care of select defendants. To evaluate this

claim, the Court examines the attached reports to determine if the Plaintiff meets her burden.

Both motions at issue attach expert reports, which the Court now considers.2 The Court will not

consider the expert opinion of Katie Leon Guerrero, since it appears that Plaintiff has withdrawn

her as an expert witness in the matter. See Ex E [Doc. No. 46].



           A. Plaintiff has not made a prima facie showing of medical negligence in the

              attached medical reports

           Pursuant to Local Rule 56.1(a), this Court views the Defendants’ statements of material

fact, as to which the Plaintiff has filed no objection, to be undisputed for the purposes of the

summary judgment motions. As such, Defendants here represent that Plaintiff has served only

two expert reports that bear on the issue of liability. See St. Mat’l Fact [Doc. No. 46].




2
 Rather than cross-reference each Report, the Court will cite them as attached in the First MSJ
[Doc. No. 46].
Defendants further represents that the two reports do not bear on the care and treatment rendered

by various defendants. Id. The Court therefore considers whether these reports raise a genuine

issue of material fact regarding Defendants’ deviation from the standard of care. The Court also

considers additional evidence adduced by the non-moving Party pursuant to Rule 56(c)(1)(A)

(explaining how a nonmovant creates a genuine issue of material fact).

           1. Dr. Robert D. Odze

       The report of Dr. Odze does not appear to indicate any standard of care on behalf of the

moving Defendants here. Ex. B [Doc No. 46]. The short letter opinion indicates that the Dr.

reviewed the operative report for the cesarean section and the report of Dr. Attia. The report

discusses Plaintiff’s physical condition and injury but does not mention any standard of care

relevant to any moving Defendant. This report is therefore insufficient to show the standard of

care for the Defendants at issue.

           2. Dr. Richard L. Luciani

       The report of Dr. Luciani describes the procedure and injuries sustained by the Plaintiff.

Ex. C [Doc. No. 46]. Based on a review of the records and various depositions, Dr. Luciani

concluded that Plaintiff’s injury was the result of a “surgical mishap that occurred during

performance of the c-section.” Id. While Luciani discusses standards of care for the surgeon, he

does not provide any standards of care for any of the registered nurses or doctors of osteopathy

like the Defendants at issue. Instead, Dr. Luciani concludes that Dr. Palacios and Dr. Balkema

deviated from standards of care. Id. This report is therefore insufficient to show the standard of

care for the Defendants at issue.

           3. Additional Evidence in the Record
         Plaintiff has not adduced any additional evidence and presented it to this Court for

consideration. See Mottola v. City of Union City, No. 05-3964, 2007 WL 2079939, at *2 (D.N.J.

July 17, 2007) (“[A] plaintiff must produce expert testimony both defining the recognized

standard of care, skill and knowledge, as well as the departure therefrom.”). Additionally,

Plaintiff has withdrawn Katie Leon Guerrero as an expert witness. Given Ms. Guerrero’s focus

on the standard of care of the Defendant nurses, Plaintiff provides no additional evidence to

make a prima facie claim for medical negligence against the Defendant nurses.

         Finally, the Court notes that it is not the job of a federal district court to canvass the

record when the Plaintiff refuses to instruct the Court to places in the record that support his or

her position. See Benjamin v. State Farm Ins. Co., No. 15-4123, 2017 WL 3535023 at n.1

(D.N.J. Aug. 17, 2017) (“It is not the Court’s obligation . . . to comb the extensive record of this

case to identify a material factual dispute where the party opposing summary judgment has not

done so under Local Rule 56.1(a)”). As such, the Court finds for the Defendants and dismisses

them from the litigation.



   IV.       CONCLUSION

         For the reasons discussed above, the Court hereby GRANTS the Defendants’ Motion for

Summary Judgment [Doc. No. 46] with respect to Defendants Jason Meade, Kelly Lannutti, Sara

Clymer, Rama Kastury, Tameka Sisco, Nekeya Gray, and Anastasia Hawkins. The Court

relatedly GRANTS Defendants’ Motion for Summary Judgment [Doc. No. 47] with respect to

Defendants Morta Vaisyte and Andrea Sayre. A corresponding Order will follow.



Dated: 1/09/2019                                                          s/ Robert B. Kugler
                                                                         ROBERT B. KUGLER
United States District Judge
